Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the parent Application No. JP2018-159671, has been filed on 06/03/2019.	 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/25/2019 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a warp amount information measuring unit configured to measure warp amount information about the substrate.in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specification in ¶0045 recites “The warp amount information measuring unit 18 is configured to measure the warp amount of a heating object substrate 100, and thus corresponds to the warp amount information measuring apparatus 30” and ¶0027 recites, “The warp amount information measuring apparatus 30 may be formed of 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
at a center of the substrate stage”.

Allowable Subject Matter
Claims 1-4, 6-14 and 16-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, 
Claim 1 recites,  “the controller is configured to 
calculate an estimation temperature profile, which represents a change with time in temperature of the substrate mounting surface in a state where the substrate is placed on the substrate stage, from warp amount information indicating a warp of the substrate, and
to detect abnormality of a placement state of the substrate, on a basis of a difference between an actual measurement temperature profile, which represents a change with time in actual temperature measured by the temperature sensor in a state where the substrate is placed on the substrate stage, and the estimation temperature profile.”

A thorough search has been conducted for the subject matter with the most relevant prior art found to be discussed.


Kaushal (US20060241891A1) in fig. 21 and ¶0144-¶0160 teaches determining a first temperature profile for a hotplate surface, positioning the wafer and then determining a second temperature profile and then estimating wafer curvature using the first and second temperature profiles. However it doesn’t teach calculating an estimation profile from warp amount and also doesn’t teach the limitation regarding detecting abnormality in placement of the substrate based on the estimation temperature profile and actual measurement temperature profile.

Chino (US20110174800A1) in fig. 3 and ¶0063-¶0065 teaches determining placement of wafer is abnormal based on temperature. It teaches determining difference between  the maximum value and the minimum value (maximum value−(minus) minimum value) of the supply power from the heater power source 7 to the heater 6 a (or heater 6 b). Also teaches, the term “Δ value” is sometimes used as “difference between the maximum value and the minimum value” of the electric output or the temperature. 0065 teaches when the Δ value is not larger than 

Aderhold (US20080025368A1) in ¶0092-¶0094 teaches detecting substrate placement issue (shifted substrate) based on temperature. However it doesn’t teach calculating an estimation profile from warp amount and also doesn’t teach the limitation regarding detecting abnormality in placement of the substrate based on the estimation temperature profile and actual measurement temperature profile.

Tay (Estimation of wafer warpage profile during thermal processing in microlithography) describes estimating a wafer warpage based on the temperature profile (see page 5-6 sections. A. Experimental setup, B. Initialization phase and C. Warpage profile estimation). However it doesn’t teach calculating an estimation profile from warp amount and also doesn’t teach the limitation regarding detecting abnormality in placement of the substrate.

No other art can be found which alone or in combination teaches the claimed method of detecting abnormality of a placement state of the substrate in view of all the limitations of claim 1. Claim 1 is therefore allowable over prior art. 

Claim 11 recites similar limitation as claim 1 and is also allowable for the same reason as above.


Claim 5 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087.  The examiner can normally be reached on Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116